DETAILED ACTION
Applicant’s response of 4/19/2021 have been entered and considered. Upon entering amendment, claim 1 has been amended, and claim 4 has been canceled. Claims 1-3, and 5 remain pending.
Response to Arguments
Applicant argues with respect to amended claim 1 that “Boucharel’s switching arrangement 60 must be presently programmed to perform the functions recited in claim 1, and not merely capable of being programmed to recite the functions of claim 1…”  (Remarks, pg.6). The broad language of the claim, however, does not recite and positively claim current sensors and a temperature sensor. The claim is limited to the power source control unit being configured to act in response to current/temperature values. There are no current/temperature comparators or thresholds to know where values are ok (no switch control because everything is normal) and where values are bad (control switches to change the status of the system). The claim does not recite any claimed switch-state combinations in response to good/bad sensed values. If the applicant wants the combination “to be presently programmed to perform the functions recited in claim 1”, then applicant is respectfully requested to actually recite the functions. Currently, claim 1 recites only the last third of the function (how the controller reacts) - there is no first third (sensing) and second third (comparing/analyzing).
Further analysis of the amended language is presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucharel et al. (2016/0368437 A1) in view of Morimoto et al. (2018/0004237 A1) in further view of Hoffman et al. (2009/0230923 A1).
Regarding Claim 1,
Boucharel (Fig.1) teaches a power supply system comprising: 
a main power source (item 14); 
a sub-power source (item 22); 
one or more loads (item 15); 
a switch assembly (items 50, 51) configured to control ON/OFF of power supply from the main power source (14) and the sub-power source (22) to the load (15) (Switch 50 is structurally “configured to”/has the capability to be on and off to control the power supply from the main power source 14 to load 15 and switch 51 is structurally “configured to”/has the capability to be on and off to control the power supply from the sub-power source 22 to load 15), including: 
a first switch (item 50) which is connected between the main power source (14) and the load (15) (see Fig.1) and whose ON/OFF is capable of being controlled (see fig.1, switch 50 is “capable of” being controlled by 60);
a second switch (item 51) which is connected between the sub-power source (22) and the load (15) and whose ON/OFF is capable of being controlled (see fig.1, switch 51 is “capable of” being controlled by 60); and 
a backflow prevention circuit (items 50’ and 51’) configured to prevent current backflow between the main power source (14) and the sub-power source (22) (diode 50’ is structurally 
a power source control (60) configured to control ON/OFF of the first switch (50) and ON/OFF of the second switch (51) (pars [106, 108]),
 the power source control unit (60) being configured to control ON/OFF of the first switch and ON/OFF of the second switch according to a result of detecting: a current flowing on a main power source side (par [108]; current sensor(s) provided at the main power source (14) side labeled with an X and provide the output to controller 60 to control the switches 50, 51 ON/OFF).
Boucharel does not explicitly disclose the power source control unit being configured to control ON/OFF of the first switch and ON/OFF of the second switch according to a result of detecting: a temperature change in a vicinity of the second switch.
Morimoto (fig.1), however, teaches the power source control unit (31, 32, and/or 50) being configured to control ON/OFF the first switch (11) and ON/OFF of the second switch (12) according to a result of detecting: a temperature change (via 51, 52) in a vicinity (i.e. diode D2) of the second switch (pars [32, 34-35]).
Morimoto is only being relied upon for its teaching of sensing/detecting temperature change in deciding how to control the on/off state of a switch. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boucharel to that of Morimoto’s. The motivation would have been to determine whether or not the second switch is in an overheated state. This allows the power source control unit to be more robust and efficient by taking into consideration more sensing/detecting information before controlling the ON/OFF of the first and second switches. 
The combination does not explicitly disclose the power source control unit configured to control ON/OFF of a switch according to a result of detecting: a direction of a current in a power source line cone connected to the load.
Hoffman (fig.3), teaches the power source control unit (306) configured to control ON/OFF of a switch (304) according to a result of detecting: a direction of a current (via 308) in a power source line connected to the load (par [38]; the power source line is the line connected to load 202 via switch 304).
Thus, the combination teaches adapting the power source control unit of Hoffman that controls a switch ON/OFF according to a result of detecting a direction of a current in a power source line connected to the load to that of Boucharel’s power source control unit with two switches being controlled ON/OFF. Boucharel’s current sensor (near 41) would then obviously provide both “a current flowing on a main power source side” and (via Hoffman) “a direction of a current in a power source line connected to the load”. The direction of current in Boucharel at 41 would still be indicated of current at 44.

Examiner Note:  The broad language of claim 1 recites control of on/off “according to a result of detecting” temperature change… and a direction of current- but does not explain how. The claim does not define any thresholds or specific switch operation to keep temperatures low or prevent backfeed. 
The broad language of claim 1 only flatly states all switches are controlled in all possible directions – it does not actually state what switch combination is activated in each case. 
Furthermore, there are no sensors that are claimed, there are no current/temperature comparators or thresholds to know where values are ok (no switch action because everything is normal) and where values are bad (control switches to change the status of the system), there are no claimed switch-state combinations in response to good/bad sensed values. 
Regarding Claim 2,
The combination of Boucharel in view of Morimoto in further view of Hoffman teaches the claimed subject matter in claim 1 and Boucharel further teaches wherein the backflow prevention circuit includes a first diode (item 50’) configured to allow current passage in a direction from the main power source (14) to a power source line (fig.1, line of 14 to load 15) of the load (15) and to prevent current passage in a reverse direction (see fig.1, the first diode 50’ is structurally connected and oriented to allow current passage in a direction from the main configured to allow current passage in a direction from the sub-power source (22) to the power source line of the load (15), and to prevent current passage in a reverse direction (see fig.1, the second diode 51’ is structurally connected and oriented to allow current passage in a direction from the sub-power source 22 to the power source line of load 15, and to prevent current passage in a reverse direction), the first switch (50) and the first diode (50’) are connected in parallel (fig.1, par [8]), and the second switch (51) and the second diode (51’) are connected in parallel (fig.1, par [8]).
Regarding Claim 3,
The combination of Boucharel in view of Morimoto in further view of Hoffman teaches the claimed subject matter in claim 2 and the combination clearly illustrates at least one of the first diode (Boucharel,  fig.1, 50’, fig.1, D1) and the second diode (Boucharel, fig.1, 51’) is a body diode parasitized in a semiconductor switch device (Boucharel, par [39], the semiconductor switch 50 or 51 in parallel with first or second diodes 50’, 51’, respectively, are MOSFETs) constituting the first switch and/or the second switch (see fig.1, it is clearly shown that the body diode 50’ and/or 51’ are “parasitized” in the sense that both diodes make up/are in their respective switches 50, 51).
Morimoto (fig.1) further illustrates at least one of the first diode (D1) is a body diode parasitized in a semiconductor switch device constituting the first switch (FET 11) (par [25]; D1 is a body diode/parasitic diode).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucharel et al. (2016/0368437 A1) in view of Morimoto et al. (2018/0004237 A1) in further view of Hoffman et al. (2009/0230923 A1) in further view of Maekawa et al. (2019/0237988 A1).
Regarding Claim 5,

The combination does not explicitly disclose the load includes one or more sensor devices that contribute to automation of the driving of the vehicle.
Maekawa, however, teaches it is known in the art for the load to include one or more sensor devices that contribute to automation of driving the vehicle (par [77]; the vehicle load 81 or 82 may be configured as a sensitive device such as a radar or a camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Maekawa. The motivation would have been because selecting the type of vehicle load is intended use and well-within the level of ordinary skill in the art. Thus, one of ordinary skill in the art would have obviously selected one or more sensor devices such as a camera or radar of the vehicle based on the intended use and design of the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         
/HAL KAPLAN/               Primary Examiner, Art Unit 2836